DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.
Claims 1-21 are rejected below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 5, 7-9, 14-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis (U.S. Pat. 9,534,929in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978).


As to claim 1, Stamatakis teaches a method implemented by one or more processors, the method comprising: generating first data at a first sensor array, the first sensor array attached to a portion of an air handling unit(col. 11 lines 38-50); generating second data at a second sensor array, the second sensor array attached to a separate portion of the air handling unit(col. 3 lines 43-53), wherein the first sensor array and the second sensor array each include multiple different sensors for collecting different types of data associated with operational conditions of the air handling unit( see other sensors beside temperature and humidity in the second sensor array cited); causing the first data to be transmitted to the second sensor array(col. 5 lines 52-60); causing the first data and the second data to be transmitted from the second sensor array to a remote device(col. 10 lines 22-30); and receiving, from the remote device, an operational metric associated with the different operational conditions of the air handling unit, wherein the operational metric is generated from at least the first data and the second data(col. 11 lines 38-50 or lines 53-65).  Stamatakis teaches a system, such as a HVAC system, that can have a plurality of sensors in an array.  A first array data is sent to a second data array and then on to a gateway to a remote location.  Based on data an analysis is completed and a response to calculated and implemented to control the system (e.g. HVAC).

Stamatakis teaches most of the claimed invention including transferring data to a remote device, but fails to explicitly teach all of the claimed invention, however, this is an obvious variation as taught Jayadev as follows:

As to claim 1 ( as well as 9 and 14 below), Jayadev teaches receiving data from an air handling device that is external to the air handling unit[0042]; causing the received data from the air handling device to be transmitted (fig. 1)  wherein the operational metric is generated from at least the first data, and the second data, and the received data from air handling device[0042].  Jayadev teaches that data can be received from an air handing device that is external to the air handling unit.  It is noted that this device is not defined and can be interpreted broadly to any device that causes or is related to the handling of air directly or indirectly. 

Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date of the invention to include the teachings of Jayadev into the system and methods of Stamatakis.  The motivation to combine is that Jayadev teaches based on data from an air handling device, reduced capacity levels can occur that reduce energy used while still keeping an acceptable comfort level [0013]. 

Stamatakis in view of Jayadev teaches most of the claimed invention including transferring data to a remote device, but fails to explicitly teach all of the claimed invention, however, this is an obvious variation as taught Beier as follows:

As to claim 1 ( as well as 9 and 14 below)  Beier teaches wherein the air handling device is an air filtering device, an air humidifying device, and/or an air de-humidifying device[0018] (claim 17).  Beier teaches data from an air filtration system that sends data to an external server for analysis. 

Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date of the invention to include the teachings of Beier into the system and methods of Stamatakis in view of Jayadev.  The motivation to combine is that Beier teaches based on data from an filtration system device, a prediction can be made on when a filter may fail allowing a user to change the filter prior to this [0018]. 

As to claim 5, Stamtakis teaches  further comprising: causing a device of the air handling unit to undergo a settings change according to the received operational metric(col. 11 lines 42-52).  


As to claim 7, Stamatakis teaches wherein the first sensor array is connected to the second sensor array through a wireless network, and the remote device is connected to the second sensor array over a separate network than the wireless network (fig. 1).  

As to claim 8, Stamatakis teaches wherein the remote device stores operating specifications of the air handling unit and the operational metric is also generated from the operating specifications of the air handling unit (col. 12 lines 1-13).  Stamakis teaches that a a level of operation based on a deviation from a normal (specification) of a system. 

Claim 9 contains similar limitations to that of claim 1 therefore the citations and rationale is similar to that of claim 1. 

As to claim 14, Stamatakis teaches a system, comprising: a first sensor for providing a first signal based on an operation of an air handling unit(col. 11 38-52) such as temperature sensor); a second sensor for providing a second signal based on the operation of the air handling unit (such as a humidity sensor), wherein the first sensor and the second sensor each monitor different properties of the operation of the air handling unit( temperature vs humidity); a processor (element 210) configured to: (i) convert the first signal and the second signal into operational data (col. 6 lines 57 – col. 8 lines 5), (ii) cause the transmitter to transmit the operational data and the received data to a remote device (col. 5 lines 9-20, 52-60), , and (iii) control the air handling unit according to an operational metric received from the remote device, wherein the operational metric is generated by the remote device using at least the operational data (col. 11 lines 38-52).  

As to claim 15, Stamatakis teaches wherein the air handling device is an air filtering device, an air humidifying device, or an air de-humidifying device(col. 11 lines 38-52).  

As to claim 16, Stamatakis teaches wherein the processor is further configured to cause the air handling unit to perform an operation based on the operational metric received from the remote device(col. 11 lines 38-52).  

As to claim 17, Stamatakis teaches wherein the transmitter and the air handling device are wirelessly connected over a network and measure different operational conditions of the air handling unit (wireless node 200 such as a  light sensor that receives data from the other wireless nodes (temperature and humidity sensor nodes)  col. 5 lines 52-60 col. 3 lines 43-53).  

As to claim 20, Stamatakis teaches wherein the processor is further configured to cause the transmitter to provide a notification to a separate device that presents the notification at a user interface when the operational metric reaches an operational metric threshold (col. 11 lines 53-65).  

As to claim 21, Stamatakis teaches wherein the first sensor and the second sensor are parts to a sensor array, and the transmitter is further configured to receive different data from a separate sensor array that is attached to the air handling unit (col. 3 lines 32-41). Stamtakis teaches a variety of different sensor configurations.  Here the configuration would be the array of a temperature sensor and humidity sensor and the transmitter having a light sensor. 



Claims  2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamtakis in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978) in view of Sullivan (U.S. PG Pub. 2012/0317938) in view of Kamel (U.S. PG Pub. 2012/0271576).


Stamtakis in view of Jayadev and Beier teaches most of the claimed invention including claim 1 as seen above.  Stamtakis does not teach all of the claimed invention as disclosed in claims 2-3.  However, Sullivan teaches the following: 

As to claim 2, Sullivan teaches wherein the first sensor array is configured to monitor an air filter of the air handling unit [0035, 0113]. 


As to claim 3, Sullivan teaches wherein the first sensor array includes a particulate material sensor [0035, 0113].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Sullivan into the system and methods of Stamtakis in view of Jayadev and Beier.  The motivation to combine is that Sullivan teaches that actual data from the filter can be used to get a more accurate status of a filter and ensure that a filter is changed when need be[0113]. 

Stamtakis in view of Jayadev, Beier and Sullivan teaches most of the claims 2 and 3 as seen above.  Stamtakis and Sullivan do not teach all of the claimed invention as disclosed in claims 2-3.  However, Kamel teaches the following: 


As to claim 2, Kamel and the second sensor array is configured to monitor a motor of the air handling unit[0116].  


As to claim 3, Kamel the second sensor array includes a vibration sensor[0116].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kamel into the system and methods of Stamtakis in view of Jayadev and Sullivan.  The motivation to combine is that Kamel teaches using a vibration sensor a remote system can determine motor efficiency and alter the motor accordingly[0116].

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Stamtakis in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978) in view of Sullivan (U.S. PG Pub. 2012/0317938) in view of Kamel (U.S. PG Pub. 2012/0271576) in view of Kates (U.S. PG Pub. 2007/0139183).

Stamtakis in view of Jayadev,  Beier, Sullivan and Kamel teaches claims 2 as seen above.  Stamtakis, Sullivan and Kamel does not teach all of the claimed invention as disclosed in claim 4.  However, Kates teaches the following: 

As to claim 4, Kates teaches wherein the operational metric is a mold growth estimate for a heating or cooling coil of the air handling unit [0095, 0101-0102].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kates into the system and methods of Stamtakis in view of Jayadev, Sullivan, Beier and Kamel.  The motivation to combine is that Kates teaches an alert that occurs when a mold growth calculation are passed a threshold [0101, 0102, 0106].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamtakis in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978) in view of Kamel (U.S. PG Pub. 2012/0271576).

Stamtakis in view of Jayadev and Beier teaches most of the claimed invention including claim 1 as seen above.  Stamtakis does not teach all of the claimed invention as disclosed in claim 6.  However, Kamel teaches the following: 

As to Claim 6, Kamel teaches wherein the device is an air pump or a vent[0116].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kamel into the system and methods of Stamtakis in view of Jayadev and Beier.  The motivation to combine is that Kamel teaches using a vibration sensor a remote system can determine motor efficiency and alter the motor accordingly[0116].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamtakis  in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978)in view of Sullivan (U.S. PG Pub. 2012/0317938) in view of Boudreau (U.S. PG Pub. 2010/0286831).

Stamtakis in view of Jayadev and Beier teaches most of the claimed invention including claim 9 as seen above.  The combination does not teach all of the claimed invention as disclosed in claim 10.  However, Sullivan teaches the following: 

As to claim 10, Sullivan teaches wherein the first sensor array is connected to a filter of the air handing unit (element 80).

Stamtakis in view of Jayadev and Sullivan teach most of claim, but does not teach all of the claim 10.  However, Boudreau teaches the following: 

Boudreau teaches and the second sensor array is connected to an inlet duct or outlet duct of the air handling unit[0069].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Boudreau into the system and methods of Stamtakis further modified by Jayadev, Beier and Sullivan.  The motivation to combine is that Boudreau teaches using temperature data at the inlets and outlets of ducts can allow for balancing of the airflow from supply to exhaust [0088]. 

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Stamtakis in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978) in view of Sullivan (U.S. PG Pub. 2012/0317938) in view of Boudreau (U.S. PG Pub. 2010/0286831) in view of in view of Kamel (U.S. PG Pub. 2012/0271576).

Stamtakis in view of Jayadev, Beier Sullivan and Boudreau teach all of claim 10 above, but fail to teach the limitations of claim 11.  However, this an obvious variation as follows:

As to claim 11, Kamel teaches wherein the operational metric is associated with an efficiency of a motor and the operation is an air pumping operation performed by the motor[0113].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kamel into the system and methods of Stamtakis in view of Jayadev, Beier Sullivan and Boudreau.  The motivation to combine is that Kamel teaches using a vibration sensor a remote system can determine motor efficiency and alter the motor accordingly[0116].

As to claim 13, Kamel teaches further comprising: a processor configured to cause the air pumping operation to change according to the operational metric[0113].  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Stamtakis in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Sullivan (U.S. PG Pub. 2012/0317938) in view of Beier (U.S. PG Pub 2015/0052978) in view of Boudreau (U.S. PG Pub. 2010/0286831) in view of in view of Kamel (U.S. PG Pub. 2012/0271576) as show for claim 11 and in further view of Wallace (U.S. PG Pub. 2019/0234631).

As to claim 12, Sullivan wherein the first sensor array includes a velocity sensor [0035].

As to claim 12 Boudreau and a dew point sensor (that a temperature and humidity sensor can act the same), and the second sensor array includes a temperature sensor[0069].  

Stamtakis, Jayadev, Beier Sullivan, Boudreau and Kamel fail to teach a deposition sensor.  However, this taught by Wallace as follows:

As to claim 12, Wallace teaches a deposition sensor [0016].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Farley into the system and methods of Stamtakis in view of Jayadev, Beier Sullivan, Kamel and Boudreau.  The motivation to combine is that Wallace teaches by using predictive control, variables such as occupancy, energy costs, past monitoring and usage data can be utilized to create usage patterns and forecasts for predictive control.  This is key to accelerate the system response time and guarantee air cleanliness and quality[0068].


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Stamtakis in view of Jayadev (U.S. PG Pub. 2005/0005621) in view of Beier (U.S. PG Pub 2015/0052978) in view of Dillion (U.S. PG Pub. 2017/0081707).

Stamtakis in view of Jayadev teach all of claim 14 and 17 above, but fail to teach the limitations of claim 18 and 19.  However, this an obvious variation as follows:

As to claim 18, Dillion teaches wherein the first sensor is a pressure sensor and the second sensor is a pathogen sensor[0065, 0160].  

As to claim 18, Dillion teaches wherein the operational metric is an air quality value[0045, 0160].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Dillon into the system and methods of Stamtakis in view of Jayadev and Beier.  The motivation to combine is that Dillion teaches monitoring pathogens and based on a threshold activating controls to improve air quality [0045, 0160].

Response to Arguments
Applicant’s arguments filed 7/14/2022 with respect to the rejection(s) of claim(s) 1, 9 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Beier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119